 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146Viking Industrial Security, Inc. and Additional Re-spondent, Viking Security Inc., a/k/a Viking In-dustrial Security, Inc.1 and Allied International Union. Cases 29ŒCAŒ14365, 29ŒCAŒ14370, 29ŒCAŒ14489, and 29ŒCAŒ14490 November 30, 1998 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On May 13, 1996, Administrative Law Judge Ray-mond P. Green issued the attached supplemental deci-sion.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs2 and has decided to affirm the judge™s rulings,3 findings,4 and conclusions and to adopt the recommended Order as modified.5 1. We affirm the judge™s conclusion that Viking New York and Viking New Jersey constituted a single-integrated enterprise at the time the original unfair labor practices occurred and thus that Viking New Jersey is derivatively liable for the unfair labor practices previ-ously found and for the backpay amount determined in the instant decision by the judge.  In so doing, we note that the judge did not specifically discuss each of the four factors considered by the Board, and approved by the Supreme Court, in determining whether two employers constitute a single employer.  These factors are: (1) inter-relation of operations; (2) common management; (3) centralized control of labor relations; and (4) common ownership.  South Prairie Construction v. Operating Engineers Local 627, 425 U.S. 800, 802 (1976) (per cu-riam); Radio Union Local 1264 v. Broadcast Service, 380 U.S. 255, 256 (1965) (per curiam); Emsing™s Super-market, Inc., 284 NLRB 302 (1987).  As the Board noted in Emsing™s, none of these factors, alone, is controlling, and not all of them need to be present.  Id. at 302.  Find-ing single-employer status ultimately depends on ﬁall the circumstances of the case.ﬂ  Id., citing Blumenfeld Thea-tres Circuit, 240 NLRB 206, 215 (1979), enfd. 626 F.2d 865 (9th Cir. 1980).  The fundamental inquiry is whether there exists overall control of critical matters at the pol-icy level.  Id. and cases cited therein.  Thus, we now con-sider the application of the above factors to the instant case.                                                                                                                      1 We have modified the case caption used by the administrative law judge to more accurately conform to the name of the Respondent. 2 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  Additionally, the Respondent asserts that the judge™s findings are a result of bias.  After a careful examina-tion of the entire record, we are satisfied that this allegation is without merit. 4 We note that the judge incorrectly stated that Ralph Day signed a collective-bargaining agreement on behalf of Viking New York on March 1, 1990.  The record indicates that Day signed a collective-bargaining agreement on behalf of Viking New Jersey on March 1, 1990.  This error by the judge does not affect our decision.  The judge also inadvertently stated that discriminatee Israel Marrero™s earnings from Marriott Corporation in the first quarter of 1991 were $114; the correct amount is $168 (the judge states the correct amount in his ap-pendix detailing the amount of backpay). 5 We shall modify the judge™s recommended Order to provide for the payment of interest on the backpay amount. Briefly, Viking New York was formed in April 1987 by Allan Larson, and was engaged in the business of providing security guard services.  Ralph Day was hired in late 1987 or early 1988, and at the time he was hired Day put several thousand dollars into Viking New York.  Day was given the title of vice president, and was given supervisory authority over the security guards.  Day testi-fied that at some point in 1988, he and Larson decided to form another guard company in New Jersey where they would be partners, and to that end Viking New Jersey was incorporated on May 12, 1988.6 The two companies eventually separated. Although Day testified that the separation occurred in 1988, the judge found that it did not occur until some time after employee Marrero had been discharged from Viking New York on September 23, 1989, which discharge has been found to violate Section 8(a)(3) and (1) of the Act in the underlying unfair labor practice proceeding.7 Regarding interrelation of operations, the two compa-nies held themselves out to the public as one company.  They both used the same corporate name and the same letterhead, which displayed the name ﬁViking Industrial Security, Inc.,ﬂ and then listed both the New York and the New Jersey addresses.  There was nothing to indicate that the New York and New Jersey addresses represented two separate companies, and, in fact, testimony revealed that Larson and Day wanted the public to believe that Viking Industrial Security, Inc. was one company with two different locations.  Day testified that he did not cease using this letterhead until the end of 1989.  The two companies also shared at least two clients, and used the same accountant and payroll service. Regarding common management, Day had supervisory authority over employees at both companies, including the authority to hire, fire, interview, schedule, and train employees.  Day continued to be an active participant in  6 Both companies had as their official name ﬁViking Industrial Secu-rity, Inc.ﬂ 7 The judge™s decision in the underlying proceeding issued on Sep-tember 17, 1991.  No exceptions were filed to his decision and, pursu-ant to Sec. 10(c) of the Act, the Board adopted the judge™s findings and conclusions on October 25, 1991. 327 NLRB No. 43  VIKING INDUSTRIAL SECURITY 147Viking New York even after Viking New Jersey was 
incorporated.  For example, 
in the underlying unfair la-
bor practice case, Day was found to be the individual 

who committed the unfair labor practices in the fall of 
1989, which included interr
ogating employees, threaten-
ing employees with discharge, and discharging Marrero.  
Larson was a consultant for Day at Viking New Jersey 

and helped train Day™s guard dogs. 
Regarding centralized control of labor relations, Day 
signed a recognition agreement between Viking New 
York and Local 213, Security Union on June 5, 1989, 
and negotiated and signed a 
collective-bargaining agree-
ment between Viking New Jersey and Local 213 on 

March 1, 1990.  As noted above, Day interviewed, hired 
and fired employees at both companies, and committed 

the unfair labor practices in the underlying proceeding. 
Regarding common ownership, on Viking New York™s 
1988 tax return, both Larson and Day were listed as offi-
cers and as each owning 50
 percent of the corporate 
stock.  Day contributed several thousand dollars to Vi-

king New York and held the 
position of vice president.  
The initial Certificate of Incorporation for Viking New 
Jersey listed the two directors as being Larson and Day, 
and the 1988 Viking New Jersey tax return listed both 
Larson and Day as officers, with each owning 50 percent 
of the stock.  Thereafter, the 1989 Viking New Jersey tax 
return listed Day as owning only 50 percent of the stock, 

and did not list the owner of the other 50 percent of the 
stock.8  As noted by the judge,
 there was no documentary 
evidence presented indicating if and when Larson was no 
longer involved with Viking New Jersey.  The 1989 tax 
return for Viking New York listed Larson as the sole 
owner. 
Thus, we find that the General Counsel has established 
that the two companies had an interrelation of operations, 

common management and control of labor relations, and 
at least initial common ownership with no definitive 
break in that common ownership as of the time of the 
unfair labor practices in th
e underlying proceeding.  Ac-
cordingly, based on the above and on the reasons cited 

by the judge, we agree with the judge that Viking New 
York and Viking New Jersey constituted a single-
integrated enterprise under Board law as of the time of 
Marrero™s unlawful discharge, and thus that Viking New 
                                                          
                                                           
8 The Respondent in its exceptions contends that Girasole, the ac-
countant for both Viking New York and Viking New Jersey, testified 
that Day was the sole stockholder 
of Viking New Jersey in 1989, and 
that the 1989 corporate tax return corroborated this testimony.  As 
noted above, however, the 1989 tax return for Viking New Jersey listed 
Day as owning only 50 percent of the company™s stock, and did not 
indicate the owner of the other 50 pe
rcent.  The Respondent also con-
tends that Girasole testified that th
at the ﬁ50%ﬂ was a clerical error; 
however, his testimony regarding such a clerical error applied specifi-

cally only to Viking New Jersey™s 1990 tax return.  Girasole was not 

asked specifically about the 1989 tax return concerning its listing of 
Day as owning only 50 percent of
 Viking New Jersey™s stock. 
Jersey is derivatively liable for the unfair labor practices 
previously found. 
2. The Respondent argued before the judge that the 
backpay period should end as of December 10, 1990, the 
date that Viking New York went out of business, con-
tending that even if discriminatee Marrero had not been 
unlawfully discharged on September 23, 1989, he would 
have lost his job when Viking New York ceased doing 
business.
9  We agree with the judge™s rejection of this 
argument.  Because Viking New York and Viking New 
Jersey constituted a single-integrated enterprise as of the 
time of Marrero™s unlawful discharge, it was incumbent 
on Viking New York and/or Viking New Jersey to offer 
reinstatement to Marrero in order to terminate the back-
pay liability.
10  The judge also rejected the Respondent™s 
argument that Marrero would not have commuted from 
his home in Brooklyn, New York, to a job in New Jersey, 
stating that it was not clear what Marrero would have 
done because he was not offered the chance of such em-
ployment.  Thus, the judge ordered Viking New Jersey to 
make an unconditional offer of employment to Marrero 

and stated that until it did so, it would remain liable for 
additional backpay.  The judge also calculated the Re-
spondent™s backpay liability 
up to December 31, 1994.
11 After Viking New York went
 out of business on De-
cember 10, 1990, it was sold to another company, 
Roundstone, which hired ﬁmost or allﬂ of Viking New 
York™s employees.  Roundstone then went out of busi-
ness on February 10, 1992.  Our dissenting colleague 
argues that backpay should be tolled as of the date that 
Roundstone went out of business.  He bases this argu-
ment on the theory that to hold that Viking New Jersey 
has a continuing obligation for backpay and reinstate-
ment to Marrero would place Marrero in a better position 
than the other employees of Viking New York, who lost 
their jobs when Roundstone lawfully shut down. 
In responding to our dissenting colleague™s position, 
we note first that the Board imposes derivative liability 

on parties that are found to constitute a single employer.  
JMC Transport
, 283 NLRB 554, 560 (1987); 
Commis-
sary of Great Race Pizza Shoppes
, 277 NLRB 1175, 
1176 (1985); 
Coast Delivery Service
, 198 NLRB 1026, 
1027 (1972).  Thus, on a finding that a single-integrated 
enterprise exists, each employer
 within the enterprise is 
subject to liability.  
Great Race, above at 1176 fn. 3.  
Therefore, in the instant cas
e, although Viking New York 
lawfully went out of business on December 10, 1990, 
 9 There is no contention that Viking New York™s cessation of opera-
tions was unlawful. 
10 In view of our agreement with the judge in this regard, we find it 
unnecessary to rely on his additional reasoning that it was probable that 
Marrero would have continued to 
be employed after December 10, 
1990, because after Viking New York went out of business it was sold 
to another company, Roundstone, wh
ich hired most or all of Viking 
New York™s employees. 
11 The General Counsel™s second amended backpay specification 
calculated the backpay owed only to December 31, 1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148Viking New Jersey continue
s to operate and accordingly 
is still subject to liability for the unfair labor practices 
committed against Marrero by virtue of its status as a 
single employer with Viking New York.  
Great Race
, above at 1176 (although the respondent that had commit-
ted the unfair labor practices had ceased operations and 
was declared bankrupt, Great Race, which had been 

found to constitute a single employer with that respon-
dent, continued in operation and was therefore liable for 
the backpay owed).
12 Further, in disagreeing with our dissenting colleague™s 
argument that the Respondent
™s reinstatement and back-
pay obligation should be tolled as of the date that Round-
stone went out of business, we note that Roundstone had 
no obligation to remedy the unfair labor practices com-
mitted against Marrero.
13  To the extent that Marrero 
could have been employed at some point by Roundstone, 
Roundstone would have been acting in the capacity of an 

interim employer.  Our colleague, however, has made 
Roundstone the relevant employer for the purpose of 
assessing Marrero™s entitlement to reinstatement and 
backpay.  But Marrero™s theoretical employment and 
subsequent termination by Roundstone would not have 
ended Viking New Jersey™s continuing obligation to of-
fer reinstatement to Marrero, any more than his employ-
ment by any other employers during the backpay period 
would have.  Further, although it may be true, as asserted 
by our colleague, that the other employees of Viking 
New York lost their jobs when Roundstone went out of 
business, those employees, unlike Marrero, did not have 
outstanding unfair labor practices committed against 
them that had not yet been remedied despite the contin-
ued existence of one of the liable parties.
14 Finally, we also agree with the judge that the Respon-
dent™s argument that Marrero would not have commuted 

from Brooklyn, New York, to New Jersey should be re-
                                                          
 12 See also Williams Motor Transfer
, 284 NLRB 1496, 1497 (1987), 
where the Board, in discussing generally the need to address unresolved 
derivative liability issues in that case (such as whether any other em-
ployer was liable as an alter ego 
or single employer with the respon-
dent) at future compliance proceedi
ngs, stated, ﬁif the General CounseI 
is unable to establish such derivativ
e liability, [the discriminatee] will 
not be entitled to reinstatement except on the Respondent™s resumption 
of the same or substantially similar operations . . . .ﬂ 
13 There was no contention that Rou
ndstone was a successor, alter 
ego, or single employer with Viking New York. 
14 Throughout the time that Roundstone operated (December 1990Š
February 10, 1992), Viking New Jersey™s obligation was to make a 

bona fide offer of employment to Ma
rrero and to give him backpay.  
Had such an offer been made at th
at time, one of two events would 
have occurred: Marrero either would have accepted employment at 

Viking New Jersey or Marrero would 
have declined such employment.  
In either case, Viking New Jersey™s
 liability would have ended.  But Viking New Jersey™s obligation to make such an offer existed inde-

pendent of Roundstone™s existence.  
Further, in the absence of such an 
offer having been made, its liability continued and it cannot escape that 
liability by the fortuitous circumstance that Roundstone went out of 
business before Viking New Jersey ever
 made the bona fide offer that it 
was obligated to make. 
jected.  The geographic di
stance between Viking New 
York and Viking New Jersey does not affect Viking New 
Jersey™s continuing obligation to offer reinstatement to 
Marrero.  
Cerro CATV Devices
, 237 NLRB 1153, 1157 
(1978) (although the respondent no longer operated its 
Oxford, Alabama plant, wher
e the unfair labor practice 
had occurred, the Board ordered the respondent to offer 

the discriminatee reinstatement to its Freehold, New Jer-
sey plant); see also 
Daka, Inc.,
 310 NLRB 201 fn. 1 
(1993) (
Cerro cited approvingly). 
For the foregoing reasons, we find, contrary to our dis-
senting colleague, that Viking New Jersey has a continu-
ing obligation to make an unconditional offer of em-
ployment to Marrero and that until it does so, it shall 
remain liable for additional backpay.  Accordingly, we 
adopt the judge™s recommended Order as modified be-
low. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Viking Industrial Security, 
Inc. and Viking Security Inc., a/k/a Viking Industrial 
Security, Inc., Brooklyn, New York and Demerast, New 
Jersey, its officers, agents, successors, and assigns, shall 
take the action set forth in the Order as modified. 
1. Substitute the following for paragraph 4. 
ﬁ3. The amount of backpay owed Israel Marrero from 
September 23, 1989, through December 31, 1994, is 
$20,388.60, plus interest computed in the manner de-

scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), minus tax withholdings required by Federal 
and state laws.ﬂ  MEMBER BRAME, dissenting in part. 
I agree with my colleagues that Viking New York and 
Viking New Jersey constituted a single-integrated enter-
prise at the time the original unfair labor practices oc-
curred and that thus Viking New Jersey is derivatively 
liable for those unfair labor practices.  I dissent, however, 
from their agreement with the judge that because Viking 
New York and Viking New Jersey constituted a single-
integrated enterprise as of the time of discriminatee Mar-
rero™s unlawful discharge, each company had a continu-
ing responsibility to offer reinstatement to Marrero, in 
the absence of the other company doing so, in order to 
terminate the backpay liability.  Accordingly, I further 
dissent from the view that Viking New Jersey is still ob-
ligated to make an unconditional offer of employment to 
Marrero and that until it does so, it shall remain liable for 
additional backpay. 
Contrary to my colleagues, I would find that backpay 
should be tolled as of February 10, 1992, the date that 
Roundstone lawfully went out of business after taking 
over Viking New York in December 1990.  The record 
indicates that Roundstone hired most or all of Viking 
 VIKING INDUSTRIAL SECURITY 149New York™s employees when it took over Viking New 
York.  Further, there is no evidence that any of Viking 
New York™s employees went 
to work for Viking New 
Jersey after Viking New York closed, or after Round-
stone closed.  Thus, if Marrero had not been unlawfully 
discharged by Viking New York on September 23, 1989, 
it appears that he, along with all the other Viking New 

York employees, would have been employed by Round-
stone once Roundstone took over Viking New York.  
Accordingly, he also would have lawfully been out of 
work once Roundstone closed on February 10, 1992.  
Thus, I would find that Viking New York™s backpay li-
ability ended as of the date that its employees lawfully 
would no longer have work, which is the date that 
Roundstone closed. 
Viking New Jersey, as a si
ngle-integrated enterprise 
with Viking New York, only has a backpay/reinstatement 

liability to the extent that Viking New York does.  As a 
general rule, the Board™s traditional remedy of a make-
whole order of reinstatement and backpay when an em-
ployee has been discharged in violation of the Act is un-
dertaken in order to return the employee to the status quo 
that would have existed absent the unfair labor practice.   
See generally 
Phelps Dodge Corp. v. NLRB
, 313 U.S. 
177, 194 (1941).  The Board does not intend that its 
make-whole remedy will accord a discriminatee greater 
rights than those to which he would have been entitled 
but for the discrimination against him.  
Memphis Truck 
& Trailer
, 284 NLRB 900 (1987); 
Steelcon, 266 NLRB 
881 (1983).
15  In the absence of evidence that any of Vi-
king New York™s employees went to work for Viking 
New Jersey, however, my colleagues™ adoption of the 
judge™s recommended Order providing that Marrero is 
entitled to receive backpay and reinstatement past the 
date that Roundstone closed places Marrero in a better 
position than the other Viking New York employees, and 
in a better position than if he had not been discharged.  
This rests on speculation, which ﬁregister[s] no weight 
on the substantial evidence scale.ﬂ  
NLRB v. Peninsula 
General Hospital Medical Center
, 36 F.3d 1262,1269 
(4th Cir. 1994), quoted in 
Coronet Foods v. NLRB
, No. 97Œ1087, slip op. at 23  (4th Cir. 1998).  Thus, I would 
find that Viking New Jersey™s liability ended when Vi-
king New York™s liability would have ended, which is 
when its employees lawfully would have lost their jobs 
with Roundstone.  Accordingly, I would toll the Respon-
dent™s backpay and reinstatement liability as of February 
10, 1992, and would modify the judge™s recommended 
Order to that effect. 
                                                              
 15 Further, the obligation to offer reinstatement and backpay is rebut-
table.  Pacemaker Driver Service
, 290 NLRB 405 (1988). 
Maggie Kappelman, Esq
., for the General Counsel. 
Richard E. Miller, Esq
. and 
Sharon Siegel, Esq
., for the Re-
spondent. SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administ
rative Law Judge. This 
case was tried in Brooklyn, New York, on October 23 to 25, 
1995, and on January 25, 1996. 
This is a supplemental hearing 
to determine the backpay of 
Israel Marrero for the loss of any earnings he may have suf-
fered as a result of his di
scharge on September 23, 1989. 
The original backpay specification was issued on July 2, 
1994, an amended specification was issued on March 24, 1995, 
and a second amended specification was issued on January 25, 
1995. The last amendment was made at the hearing and, in part, 
extended the backpay calculatio
ns to the end of 1994 based on more recent information gathered after the original and first 

amended specification had been
 issued. Also, the second 
amendment recalculated Marrero's admitted interim earnings 

based on pay stubs and tax inform
ation obtained by the General 
Counsel after the hearing opened. Although the names of the 

interim employers were essentially the same as in the initial 
specification, there were some additional amounts of interim 
earnings conceded as well as 
some modifications which re-
duced interim earnings from some of Marrero's postdischarge 
employers. 
The underlying case was heard by an administrative law 
judge (ALJ), on October 22 to 24, 1990, and he issued his deci-sion on September 17, 1991. As no 
appeal was taken, his deci-
sion was adopted by the Board. The court of appeals enforced 
the Board's Order on September 15, 1992. The backpay specifi-
cation, as amended at the hearing, alleges: 
1. That Viking Industrial Securi
ty Inc. and Viking Security 
Inc. are corporations, having
 common ownership, officers, 
directors, and operations and 
that they constituted a single-
integrated enterprise. It is therefore alleged that each is jointly 
and severally liable to comply with the terms of the underlying 
Board Order including offering reinstatement to and making 
whole Marrero. 
2. That the backpay period 
began on September 23, 1989, the 
date of Marrero's discharge an
d continues indefinitely until a 
valid offer of reinstatement is made to him. 
3. That the measure of gross b
ackpay is Marrero's hourly rate 
multiplied by 40-hours week. At the time of his discharge, Mar-
rero's rate of pay was $5 per hour. 
4. That the total backpay as of the fourth quarter of 1994Š
$23,599.35. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following 
FINDINGS AND CONCLUSIONS 
I. THE SINGLE-EMPLOYER ISSUE AND DERIVATIVE 
LIABILITY Although the original unfair labor practice case was against 
Viking Industrial Security Inc., the General Counsel has added, 
in the backpay phase of the ca
se, the additional Respondent, 
Viking Security Inc., a/k/a Viking Industrial Security Inc. For 
purposes of clarity, I shall desc
ribe the original Respondent as 
the New York company or Viki
ng New York and describe the 
added Respondent as the New Jersey company or Viking New 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150Jersey. In any event, the General Counsel asserts that these two 
companies have been a single-integrated enterprise and are 
therefore jointly and severally liable for remedying the unfair 
labor practice committed against Marrero. 
I should note that the New York company, which the Gen-
eral Counsel agrees has been clos
ed, did not file an answer to the backpay specification and di
d not appear at the hearing. 
Accordingly, I conclude that 
Viking New York is jointly and 
severally liable for the amount 
set forth in this decision. 
On the other hand, the New Jersey company did appear, and 
among other things, contends that it 
is not a proper party to this 
proceeding. It contends that whatever relationship that once 
existed between the two companies, that relationship ceased to 
exist and that the New Jersey company cannot be held liable for 
any unfair labor practices committed by the New York com-
pany.
1 The original unfair labor practice case listed the Respondent 
as being Viking Industrial Securi
ty Inc. It was concluded that 
the Respondent was a New York corporation engaged in the 

business of providing security guard services and that its prin-
cipal place of business was in Brooklyn, New York. 
The events described in that case took place during a period 
from late spring through Septem
ber 1989. Marrero was fired on 
September 23, 1989, because of 
his activities on behalf of the 
Union. The judge concluded that at the time of those events, 
Ralph Day was a corporate officer and supervisor of the New 
York company. He also concluded that Day was the person 
who committed the unfair labor practices. 
The New York company's 1987 tax returns indicates that it 
was formed in April 1987 by Allan Larson. Ralph Day was 
hired by that company in late 1987 or early 1988. At the time 
that he became associated w
ith Viking New York, Day put a 
couple of thousand dollars into the company and within a short 
                                                          
                                                           
1 The Respondent notes that in th
e underlying unfair labor practice 
proceeding, the Company™s then atto
rney, Mr. Elman, stated that ﬁin 
the prior representation case that 
the National Labor Relations Board 
and the petitioner at that time speci
fically excluded any involvement of 
Viking Security of New Jersey from anything having to do with that 
case and that was discussed in detail in the underlying arguments.ﬂ  
Respondent asserts that in an exchange between Elman and the judge, it 
was understood that no issue of sing
le employer was involved in the 
litigation. Respondent asserts that the reference to the position of the parties in 
the representation case and the underlying unfair labor practice case, 

shows that the Charging Party and the General Counsel were aware that 
a company called Viking Industrial Security Inc., operating in New 
Jersey, was in existence and that as they could and should have litigated 
the relationship at that time they ha
ve waived all rights to litigate that 
issue in the present backpay proceeding. I do not agree. 
Even if the Union had been aware of
 the existence of the New Jersey 
company, it sought an election amongst the New York employees and 
in that context the relationship of
 the New York company to the New 
Jersey company was irrelevant in th
e representation case. For even if 
the two companies could have been 
considered a ﬁsingle employer,ﬂ 

that would not preclude the Union fr
om seeking an election in a sepa-
rate unit of New York employees. Further, the brief exchange between 
Elman and the judge in the underlying unfair labor practice case, hardly 
shows that the General Counsel or
 the Charging Party ﬁwaivedﬂ any 
rights to assert that two employers 
constituted an alter ego or a single 
employer if and when such an issu
e became relevant. Obviously, at the 
time of the unfair labor practice proc
eeding, the Respondent was, from 
all appearances, a viable company whic
h would have been able to meet 
any possible backpay award. There wa
s, therefore, no need to litigate 
an issue which was extraneous to the 
issues of the unfair labor practice 
case. time he was given supervisory 
functions over the security 
guards. Day was given the t
itle of vice president. 
Day worked for the New York company during 1988. Al-
though testifying that he never had any shares of Viking New 
York, its income tax return for the year ending 1988, lists Lar-
son and Day as partners of the company, with each having a 50-
percent share of the stock. 
Day testified that at some poi
nt in 1988, he and Larson de-
cided to form another guard company in New Jersey where 
they would be partners. To that
 end, the New Jersey company 
was incorporated on May 12, 1988. The certificate of incorpo-
ration lists the name of the company as Viking Industrial Secu-
rity Inc. which is the same name as the New York company. It 
lists the two directors as bei
ng Allan Larson and Ralph Day. 
The address of the company is listed as 15 Christie Street, 

Demerast, New Jersey.
2 The New Jersey company started out with a couple of cus-
tomers of Viking New York that also had facilities in New 
Jersey. (Friedman's Trucking an
d Ward Trucking). Day began 
to split his time between the New York and the New Jersey 
companies. 
According to Day, at some point during the spring of 1988, 
he and Larson decided that they
 would no longer be partners. 
Day testified that he initiated this split and that there was a 

verbal agreement to conduct each business as a separate enter-
prise. In this regard, the Respondent introduced into evidence a 
copy of a letter dated June 10, 1988, purporting to show that 
Larson was resigning as a director
 of Viking New Jersey, effec-
tive on June 11, 1988. Day, although testifying that he did see 

the signed original, could not produce and had no idea where it 
might be located. Later in his te
stimony, Day indi
cated, in re-
sponse to my questions, that there was nothing in writing either 
to show an agreement between him and Larson to be partners or 
to break up their partnership. 
The tax return for the New Jersey company filed for 1989 
lists Day as owning 50 percent of 
the stock. It does not list who 
owns the other 50 percent. (I su
ppose this would be cited as a 
clerical error made by the accountant.) The 1989 tax return for 

Viking New York, lists Larson as the sole owner of that com-
pany. 
Notwithstanding the asserted
 separation as having taken 
place in June 1988, the evidence
 shows that a single letterhead 
was used by both companies and that they were held out to the 
public as a single enterprise ha
ving two offices, one in New York and one in New Jersey. (See
 for example, G.C. Exh. 11, a 
letter sent to a prospective cu
stomer in January 1989.) Accord-
ing to Day, he did not cease using this letterhead until the end 
of 1989. According to Day, he spent more and more of his time, dur-
ing 1989, in New Jersey and that
 except for some consulting 
work, and dog training, Larson did not do any work for Viking 
New Jersey. However, as noted
 above, as of August and Sep-
tember 1989, Day was still working at the New York company 
and the unfair labor practices were committed by him. 
Although both companies used the same accountant and the 
same payroll company, there 
has been no significant inter-change between the two employers.
3  2 Although Day claims that he owns 100 percent of the New Jersey's 
stock, this cannot be ascertained 
from any of the corporate records 
which are essentially blank. 
3 There is some evidence that a pe
rson named Jeffrey Cohen worked 
at the New York and the New Jersey companies. Also, an employee 
 VIKING INDUSTRIAL SECURITY 151During 1990, Day continued to be involved, at least to some 
degree, in the affairs of the New York company. Thus, for ex-
ample, Day testified that he 
was involved in the negotiations 
that resulted in a collective-bargaining agreement that he signed 
on behalf the New York company on March 1, 1990. (In 1990, 
a Charles Widman had been hired by the New York company 
to take over much of the payroll work and some of the other 
duties that Day had previously performed.)
4 On December 10, 1990, Viking New York closed. According 
to Widman, Larson turned over the business to Eugene Man-
ning, the owner of a compan
y called Roundstone Security. 
Widman testified that all 5 clients of Viking New York went to 
Roundstone and that Roundstone hired him and all 18 of Vi-
king New York's employees. It
 appears that Roundstone oper-
ated the business for about 14 months. 
The evidence in this case shows that for a period of time, 
commencing in May 1988, there existed two corporations, one 

in New York and one in New Jersey; both of which had the 
same name and both having Ralph Day and Alan Larson as 
common owners. These two corporations, both of which were 
engaged in the same type of 
business and having some common 
customers, and using the same accountant and payroll com-

pany, were held out to the public
, particularly prospective cus-
tomers, as a single enterprise. It is my opinion that given this 
relationship, the two companies 
would meet the definition of a single-integrated enterprise for purposes of Board law. 
Radio Union v. Broadcast Service of Mobile, 380 U.S. 255 (1965); 
and Blumenfeld Theatres Circuit
, 240 NLRB 206, 214Œ215 
(1979), enfd. 626 F.2d 865 (9th Cir. 1980). 
Emsing's Super-
market
, 284 NLRB 302 (1987), enfd. 872 F.2d 1279 (7th Cir. 
1989). Il Progresso Italo Americano Publishing Co
., 299 NLRB 270, 271 (1990). 
There is also no question but that at some point Ralph Day 
and Alan Larson parted ways and that the two companies split 
from each other. The key question to be asked is when did that 
happen? For if, as the Respondent asserts, the split came about 

before the unfair labor practices occurred, then Viking New 
Jersey would not be liable to remedy them. However, if the 
split did not take place until after the unfair labor practices 
occurred, then it is my opinion that Viking New Jersey, having 
been an integral part of the 
original Respondent, would be li-
able to remedy the violations
, and having incurred a backpay 
liability would not be able to sl
ough it off by a subsequent di-
vestiture. 
Although Day testified that the 
separation occurred in early 
1988, the documentary evidence is unconvincing and somewhat 
contradictory. Thus, the purporte
d letter from Larson indicating 
his resignation from Viking New Je
rsey's board of directors is 
unsigned and the original could 
not be located. Moreover, a resignation from the board of di
rectors does not necessarily 
indicate that his ownership inte
rest has ceased. As noted above, 
the tax return for Viking New York for the year ending 1988 
(and presumably filed in 1989), lis
ts the owners of that com-                                                                                            
 named Charles Widman testified that
 while employed at the New York 
company, another employee, Pete 
Rodriguez told him that he had 
worked at some unknown time, at the New Jersey company. 
4 Widman testified that in April 
1990, he was present at the meeting 
with Larson and Elman. (Day was not present.) He testified that at this 
meeting, Elman told Larson that he was going to lose (presumably the 
ULP case), and that ﬁthe next best thing is to start another company 
without your name in it.ﬂ  He stat
es that Larson thereafter started a 
company called Eastern Security which folded on December 10, 1990. 
pany as being Alan Larson and Ralph Day. The initial certifi-
cate of incorporation for Viking New Jersey lists Day and Lar-
son as the co-owners, and its tax return for the year ending 
1989, lists Day as owning only 50 percent of the Company's 
stock. There is no documentary evidence of any kind to indicate 
if and when Larson no longer 
was involved with Viking New 
Jersey. 
Charles Widman was called as a witness by the General 
Counsel and he was hired by 
Viking New York in or about 
September 1989 as a security guard. In my opinion, Widman 
was a credible witness who had no interest in the outcome of 
this proceeding. Although his te
stimony is not dispositive, I 
think that it has substantial bearing on when the two companies 

separated from each other. 
Widman testified that in late November 1989, he was pro-
moted by Larson to a supervisor
y position and he was given the 
responsibility, in part, of taking over some of the functions of 

Ralph Day, who was starting to 
spend more and more of his time in New Jersey. Widman testified that in October 1989 (this 
being after the discharge of Marrero), Larson kept asking him 
to become part of management, 
indicating that he did not like 
Day and wanted the man away from him. He states that at 
around Thanksgiving, Larson said that he was dissatisfied with 
Day and wanted to replace Day with Widman. According to 
Widman, when he asked why he wanted to get rid of Day inas-
much as they were partners, Larson said that he wanted Day to 
stay in New Jersey while Larson would stay in New York. He 
testified that at around Christmastime (1989), Larson told him 
that he was having union problems,
 that he felt that the Union 
was not good for the men and that he was fighting with the 

Union in court. Widman states that Larson told him that he and 
Day did not see eye to eye and th
at they had separated. From 
this conversation, Widman got the impression that Larson fired 

Day. He testified that by 
January 1990, Day was not longer 
doing any work at the 
New York company. 
Although there remains a degree of uncertainty (in large 
measure the result of poor recordkeeping by these companies), 
the testimony as a whole incl
uding the testimony of Widman, 
indicates to me that the two corporations, at the time of Mar-
rero's discharge (September
 23, 1989), were commonly con-
trolled, probably commonly owne
d, and were held out to the 
public as a single enterprise. 
The testimony of Widman con-
vinces me that although there was a separation, the earliest time 
that this separation took place wa
s probably at some point after 
October 1, 1989, and before Christmas of that same year. 
Having concluded that the two corporations constituted a 
single enterprise as of the time of Marrero's unlawful discharge, 

I conclude that the New Jersey company had incurred a liability 
for his backpay, which continued notwithstanding the subse-
quent separation of the two companies. Further, as it is con-
cluded that Viking New Jersey was an integral part of the Re-
spondent in the original unfair labor practice case, the fact that 
Viking New Jersey was 
not made a party in the original case 
does not preclude the General Counsel from seeking backpay 

from it at the compliance stage of the proceeding. 
Associated 
General Contractors v. NLRB
, 929 F.2d 910, 913Œ915 (2d Cir. 
1991); and Coast Delivery Service
, 198 NLRB 1026, 1027 
(1972). See also Total Property Services, 317 NLRB 975 
(1995); and 
Southeastern Envelope
, 246 NLRB 423 (1979). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152II. THE AMOUNT OF BACKPAY 
The general principles governing backpay proceedings are 
well settled. The finding of an un
fair labor practice is presump-
tive proof that some backpay is owed
. NLRB v. Mastro Plastics 
Corp., 354 F.2d 170, 178 (2d Cir. 1965), cert. denied 384 U.S. 
972 (1966). Once the General Counsel has shown the gross 
backpay due in the specification, the employer has the burden 
of establishing affirmative defenses which would mitigate his 
liability, including willful loss of earnings and interim earnings 
to be deducted from the backpay award
. NLRB v. Brown & 
Root, Inc., 311 F.2d 447, 454 (8th Cir. 1963); see also 
Sioux 
Falls Stock Yards Co
., 236 NLRB 543 (1978). 
At the time of his discharge on September 23, 1989, Marrero 
earned $5 per hour and worked a 40-hour week. Based on this, 
the General Counsel set her gross backpay claim at $2600 per 
quarter, a figure which I conclude is reasonable. 
After his discharge, the evidence shows that Marrero worked 
at a number of jobs. What is in dispute is whether he quit some 

of these jobs without reasonable justification or whether he was 
discharged under such circumstances as would limit his back-
pay award. In this respect, the Board in 
Newport News Ship-
building, 278 NLRB 1030 fn. 1 (1986), held that a discharge 
from interim employment will on
ly toll backpay when the Re-
spondent has established that the discharge was for willful or 

gross misconduct. It also held 
that although quitting an interim 
job may constitute a willful loss of earnings warranting a reduc-

tion of backpay, the job being quit should be equivalent to the 
job that the discriminatee had at
 the Respondent at the time of 
his or her unlawful discrimination. In Ryder Systems, 302 NLRB 608, 610 (1991), enfd. 983 F.2d 705 (6th Cir. 1993), the 
Board noted:  The Board has consistently held that discharge from 
interim employment, without more, is not enough to con-
stitute willful loss of employment. . . . A respondent must 
show deliberate or gross misconduct on the part of the dis-
charged employee in order to establish a willful loss of 
employment . . . Elmore ma
y have missed several sched-
uled deliveries, but he committed no offense involving 

moral turpitude and his conduc
t was not otherwise so out-
rageous as to suggest delibe
rate courting of discharge. 
Without such proof, Elmore's discharge from ATS will not 
serve as a basis for tolling his backpay. [Citations omit-
ted.] 
 After his discharge from Viking, for the remainder of the 
third quarter of 1989, Marrero was unemployed. His first em-
ployment was at Prompt Temps 
at which he earned a total of 
$600 during the fourth quarter of 1989. 
The original backpay specification and the first amended 
specification had no interim earnings for the first quarter of 
1990 whereas the second amended 
specification lists Marrero 
as being employed for part of the time by Lloyd's Fashions
5 and 3J's Home Video, the latter bein
g a small video store owned by 
his parents.6 Although the Respondent makes much of this 
                                                          
                                                           
5 The General Counsel added Lloyd's Fashions as an interim em-
ployer during the hearing and before
 issuing the second amended back-
pay specification. 
6 Marrero worked on several separate occasions at his parent's store 
and these periods are reflected in 
the second amended 
specification. He 
did not work there on a permanent basis because the store was not 
always able to support his pare
nts and him at the same time. 
discrepancy, it is my opinion, that the difference merely repre-
sents an honest mistake in reporting when he worked.
7 The next job that Marrero obtai
ned was at Elmont Cemetery 
as a groundskeeper at $5 per hour. He began this job on June 6, 
and ﬁquitﬂ on July 7, 1990. This job was a seasonal position 
and would have ended, in any ev
ent, no later than October 31, 
1990. The Respondent contends that having quit this job, Marrero 
incurred a willful loss of earnings. In this regard, Marrero testi-
fied that he quit this job because he was accused by his supervi-
sor of stealing and damaging equipment and that he was sub-
jected to continuous harassment. He testified that these accusa-
tions were not correct and that he left this job rather than get 
into trouble by responding angrily to them. 
The Respondent put into evidence some records from El-
mont which indicate only that
 Marrero left his employment 
there. There were no records showing why he left and there 

were no records indicating that he was ever accused of any kind 
of impropriety, much less st
ealing or damaging equipment. Victor Delacruz who is employed
 by Elmont as the office man-
ager was asked to testify by the Respondent and all he could do 
was verify Marrero's employment
 records. Delacruz could not 
testify as to Marrero's actual wo
rk on the job or if there were 
any complaints about his work by his supervisors. 
Having acknowledged that he quit his employment at Elmont 
Cemetery, the burden shifts from the Respondent to show that 
the discriminatee failed to mitigate backpay damages to the 
General Counsel to show that the decision to quit was reason-
able. 
Big Three Industrial Gas
, 263 NLRB 1189, 1199 (1982). 
See also 
Florence Printing Co
., 158 NLRB 775, 791Œ792 
(1968). Marrero's testimony regarding his reason for quitting Elmont 
Cemetery does not seem all that
 probable to me. He was a new 
employee who was not covered by a union contract having a 
grievance/arbitration clause and it 
seems to me that if he was in 
fact accused by his supervisor
 of stealing and/or damaging 
equipment, he would have been 
summarily fired. Moreover, if 
this had been the case, it would 
seem plausible, if not neces-sary, that the company would have kept some sort of personnel 
record to document the accusation. 
In sum, I think that the Respondent has carried its burden of 
proof regarding Marrero's E
lmont Cemetery employment. 
However, as the evidence shows that Marrero was hired on a 
seasonal basis and would have been laid off by the end of Oc-
tober 1990, his backpay shall resu
me after that time. Accord-
ingly, it is my conclusion that Marrero's net loss for the third 

quarter of 1990 was $0 and that his net loss for the fourth quar-
ter of 1990 was $2600Œ$867=$1533. 
Marrero next worked at a supe
rmarket called Royal Farms, 
Inc. The Respondent contends that Marrero quit this job and 
offered into evidence a document from Royal Farms which 
showed that his personnel record 
was marked with a ﬁJﬂ which, according to Angelina Samuelsen was a code for ﬁwalk off.ﬂ 
Samuelsen, an employee of Royal Farms, did not have any 
personnel knowledge of the circumst
ances that Marrero left and 
he testified, without contradiction that he was laid off for lack 

of work. Marrero worked at this job for about a month and the 
 7 Mistakes made by a discriminatee in reporting interim earnings 
through ﬁpoor record keeping, uncertainty as to memory, and perhaps 
exaggerationﬂ are not grounds for 
disqualifying an employee from 
receiving backpay.  Kansas Refined Helium Co
., 252 NLRB 1156 
(1980). 
 VIKING INDUSTRIAL SECURITY 153backpay specification, as amende
d, concedes that he had in-terim earnings from this job of $
512. In this respect, I conclude 
that the Respondent has not met its burden of showing that 
Marrero quit his job at Royal Farms, Inc. 
According to the personnel records of Marriott Corp., Mar-
rero was hired by this company on March 28, 1991, and left on 
April 26, 1991. (This is 5 weeks of employment beginning in 
the first quarter of 1991 and ending in the second quarter of 
1992.) The records show that he was hired on a 40-hour per-
week basis and that his wage rate was $5.25 per hour. 
Marrero testified that he was hi
red by Marriott as a porter to 
replace a worker who had a great deal more experience than 
him. Marrero testified that his s
upervisor told him that although 
he was a good worker he was not as fast as the man he re-placed. According to Marrero, he was let go when the man he 
replaced came back to work. 
The Respondent called William Duggan, an employee of 
Marriott, to testify 
about some records obtained from that com-
pany. Testifying from the records, Duggan stated that during 
the time that Marrero worked fo
r Marriott, he was absent 1 or 
more days, during 4 of the 5 weeks that he worked. He also 
testified that the records show that Marrero had a termination 
code 90 which means that no hours of work were submitted to 
the payroll department for him over a 7-week period. In this 
respect, Duggan said that he coul
d not conjecture that Marrero 
had either quit or been fired because he had failed to show up 
for 7 weeks. Although indicating that this was a possible infer-
ence, the code 90 did not necessarily mean that either was the 
case. 
As Duggan did not have any personnel knowledge of the cir-
cumstances that Marrero left Marriott and as the Company's 
records do not unambiguously demonstrate either that he quit or 
was fired for cause, I shall credit
 Marrero's version. During the 
first quarter of 1991, Marrero's earnings from Marriott were 
$114. During the second quarter of 1991, his earnings from 
Marriott were $729.75. 
Marrero's next employ
ment was at Curran Security where he 
worked from the second quarter
 of 1991 until sometime in the 
first quarter of 1992. His inter
im earnings from this job were 
respectively $114, $2545.50, $1950, and $1587 for each of the 
quarters that he worked. The Respondent did not dispute any 
matters in relation to Marrero's job at Curran Security. 
The second amended backpay sp
ecification concedes that 
Marrero worked at his parents store (3J's Video), from the sec-
ond quarter of 1992 through some portion of the second quarter 
of 1993. As it is conceded that his earnings during most of this 
time exceeded what he would ha
ve earned had he stayed at 
Viking, the only quarter for which net backpay is sought is the 
second quarter of 1992 when his earnings at 3J's was $1450. 
During the fourth quarter of 1993, Marrero got a job at a 
company called Multi Plan and earned $480 before being laid 
off by that company. Although Respondent points to testimony 
of Marrero indicating that he might not have been laid off if he 
had worked harder, the Respondent has not shown any evi-
dence which would demonstrate a willful loss of work as de-
fined in Ryder Systems
, supra. The next job obtained by Marre
ro was at Wells Fargo Guard 
Services. He obtained this job during the first quarter of 1994 
and worked continuously through the remainder of the year. 
Although there was some question as to why he left Wells 
Fargo, this need not be resolved
 in this decision inasmuch as 
the second amended backpay specification only calculates 
backpay up to December 31, 1994; leaving open any claimed 

backpay amounts after that date. 
In the second quarter of 1994, 
Marrero earned $1049.20 whereas in the third, and fourth quar-
ters of 1994, his earnings from Wells Fargo exceeded the 
amounts that he would have earned
 had he not been discharged 
from Viking. Accordingly, the net backpay for the third and 
fourth quarters of 1994 equals zero. 
The Respondent argues that under any circumstances, the 
backpay period should be cut off as of December 10, 1990, that 
being the date that Viking New Yo
rk went out of business. He contends that had Marrero not been discharged in the first 
place, he nevertheless would ha
ve lost his job when Viking 
New York ceased doing business. 
There are two reasons why I 
disagree with the Respondent 
on this issue. In the first place, the testimony of Widman was 

that after Viking New York went 
out of business, it was sold to 
another company who hired most or all of Viking's employees. 
Thus, it is probable that Marrero would have continued to be 
employed after December 10, 1990. Second, since I have con-
cluded that Viking New Jersey
 and Viking New York consti-
tuted a single-integrated enterprise in September 1989 when 

Marrero was illegally discharged, it then became incumbent on 
Viking New York and/or Viking 
New Jersey to offer reinstate-
ment to Marrero in order to terminate its backpay liability. 
While Respondent asserts that it is clear that Marrero would not 
have commuted from Brooklyn to 
New Jersey, this is not so 
clear to me. We do not know what Marrero would have done 
because he was not offered such employment.
8 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9 ORDER The Respondent, Viking Industrial Security, Inc. and Viking 
Security Inc., a/k/a Viking Indus
trial Security, Inc., Brooklyn, 
New York, and Demera
st, New Jersey, its officers, agents, 
successors, and assigns, shall 
1. Viking New York, and Viking New Jersey, constituted a 
single-integrated enterprise at 
the time the original unfair labor 
practices occurred, and Viking of
 New Jersey is
 derivatively liable for the unfair labor practices previously found. 
2. Viking New York and Viking
 New Jersey are jointly and 
severally liable for the backpay 
amount determined in this deci-
sion. 3. Viking New Jersey is obligated to make an unconditional 
offer of employment to Israel
 Marrero and until it does so, it 
shall remain liable for additional backpay.
10                                                           
 8 Respondent's reliance on 
Coast Delivery Service
, 198 NLRB 1026 
(1972), seems to be a bit misplaced. 
In that case, which was a backpay proceeding, three additional companie
s were alleged to be derivatively 
liable for the unfair labor practices 
committed by the original defen-
dant, Coast Delivery Service Inc. The three other corporations were not 
named in the original complaint and were only added in the backpay 
specification. The administrative law judge, with Board approval, 
found that two of the additional comp
anies were not sufficiently related 
to the original respondent to be 
derivitively liable whereas one, West-
ern Transfer, was sufficiently related so as to be liable for the backpay. 
Nevertheless, the backpay period was cut off as Coast Delivery 
and Western Transfer both ceased operations at the end of December 1968. 
9 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 1544. The amount of backpay from September 23, 1989, through 
December 31, 1994, without counting interest is $20,388.60. 
APPENDIX 
Backpay owed by Respondents 
from September 23, 1989, to 
December 31, 1994. Gross backpay is based on the fact that 
Marrero earned $5 per hour and worked a 40-hour week at 
Viking New York. Thus for the third quarter of 1989, his gross 
backpay would be $200 and his gross backpay for every suc-
ceeding quarter would be $2600. 
      Employer Earnings Net Backpay 
1989    Q3 None 0 $200 Q4 Prompt Temps 
$600 2000 1990    Q1 Lloyd™s Fashions 
677.50 1950.00   3J™s Video 
2627.50 0 Q2 3J™s Video 
600.00 558.75   Elmont Cemetery 
1158.75 1441.25 Q3 Elmont Cemetery 
656.25 & quit 0 Q4 None Quit Elmont 
1533.00   But job would have ended in 
October                                                                                              
 10 Despite a contention that Elman who represented Viking New 
York in the underlying case, may 
have communicated a reinstatement 
offer to Marrero, no definitive eviden
ce of such an offer was made and 
Marrero credibly denied that 
he received such an offer. 
1991    Q1 Royal Farms 
512.00 168.00   Marriott 680.00 1920.00 Q2 Marriott 729.75 114.00   Curran Security 
843.75 1556.25 Q3 Curran Security 
2545.50 54.50 Q4 Curran Security 
1950.00 650.00 1992    Q1 Curran Security 
1587.20 1012.80 Q2 3J™s Video 
3000.00 0 Q3 3J™s Video 
3250.00 0 Q4 3J™s Video 
3000.00 0 1993    Q1 3J™s Video 
3000.00 0 Q2 3J™s Video 
1450.00 1150.00 Q3 None 0 2600.00 Q4 Multiplan 480 2120.00 1994    Q1 None 0 2600.00 Q2 Wells Fargo 
1049.20 1550.80 Q3 Wells Fargo 
4560.13 0 Q4 Wells Fargo 
3743.63 0  Grand total exclusive of interest:
  $20,388.60 
 